 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDonn Products, Inc. & American Metals Corporationand United Furniture Workers Local 450, UnitedFurniture Workers of America, AFLCIO. Cases8-CA-9464 and 8-RC-9998April 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn October 18, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel, Res-pondent,' and the Charging Party filed exceptionsand a supporting brief, and Respondent filed a replyto the General Counsel's and the Charging Party'sexceptions. The Charging Party filed a brief inopposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,2findings,3and conclusions4of the AdministrativeLaw Judge to the extent consistent herewith.1. The Administrative Law Judge found thatRespondent's president, Donald Brown, did notannounce in advance that if the Union were certifiedRespondent would not bargain in good faith.The General Counsel and the Charging Party haveexcepted, contending that the Administrative LawJudge incorrectly failed to consider the entire recordon this issue, particularly the transcripts of theUnion's tape recording of speeches made by Brownat employee meetings on September 5 and 8, 1975.5They argue that, although he properly admitted thesetranscripts into evidence, he ignored them andincorrectly subsequently referred to the evidence onthe issue of bad-faith bargaining as "nebulous,vague, indirect." We find merit in these exceptions.Brown's speech on September 8 is a long ramblingdiscussion. On several occasions he made statementsthat indicate he was willing to engage in a type of' Donn Products, Inc., and its wholly owned subsidiary, AmericanMetals Corporation, are referred to herein collectively as Respondent.2 The Administrative Law Judge credited the testimony of employeeGerald Wasik with respect to Company President Brown's remark regardingplant relocation. Although he admitted a transcript of these remarks intoevidence, he made no reference to it. It is, however, not necessary to makeany modification in the Administrative Law Judge's finding since Wasik'srecounting of Brown's remarks is substantially the same as the transcribedaccount.i1 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to229 NLRB No. 9bargaining which amounts to no more than a show.Thus Brown stated:As I mentioned to you before, I am not inclinedto be forced to do anything. It is a free country, Iam a free man, and I believe that I ought to beable to do what I believe I have to do and, that is,I'll bargain; but it's like leading a horse to water.When he's got his head under water, you don'tknow for sure he is drinking, but then you've gotto practically drown the horse before he drinksenough water, before you bring him out.So this is how the battle starts ...* * * * *The length of negotiations has to do with howlong do you hold the horse's head under thewater. Finally he wants a drink of water and hecomes up, so he talks for a little bit, a little while,and goes back and forth. And, as I pointed out, alot of it is for show.Brown then went on to make it clear that theemployees' only hope of obtaining an agreement wasto call a strike with the possible loss ofjobs:[I]f I decide I'm not going to dosomething and it doesn't matter what it is, there'sno law in this country that says I have to.So then we start down the line: "How far arewe going to carry this out?" Well, this is whathappens-it's very simple-we reach the point ofimpasse. That's really easy to [r]each, a point ofimpasse.You say, "Well, you got to keep talking," andyou've got to keep talking and negotiating withthe union or you've got to be continuing tonegotiate in what they call good faith. I am anexpert. That is negotiating in good faith, because allyou've got to do, I am sure, is keep talking and keeptalking and keep saying no until finally you alldecide to go on and step outside and stand outsidethe same stake that this union is trying to get in, butnow my employees step out and join them and theystand out there, outside of that stake. [Emphasissupplied.]credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.4 We agree with the Administrative Law Judge's conclusion that Brown'sremarks regarding plant relocation were in violation of Sec. 8(aXl) of theAct. They occurred against a background of threats, interrogations, andpromises and grants of benefits. In this context, Brown's talk aboutRespondent's ability to move the plant wherever it wanted constituted athreat of economic reprisal in the event the Union won the election.5 All named months and dates refer to 1975, unless otherwise indicated.116 DONN PRODUCTS, INC.Don't forget. You can't step on our front lawn,and we'll put up a few more stakes to be sure thatour own employees don't come back in again,because when you are on strike it's no longer yourcompany, it's not your company any more. Youhave decided that you are going to go somewhereelse and you won't come back to work unless youget whatever your demand is.Brown then told the employees in effect that hewould resist any union proposal by asking it to takeless. He again told the employees that if they selectedthe Union they would face a long strike and the lossof benefits they presently enjoyed:Well, how do you cause the company to hurt?You try and get even with us for not negotiatingas much as you think you would like to have and,therefore, you go out on strike, and you step out,pick up your signs, and there you are.Now, it's very simple. When are you going tocome in? We'll come in when our demands are met.[Emphasis supplied.]"When are your demands met?" You know Iam going to have to be the one to meet them. So,now time goes by and the talk behind the scenesnaturally is, "I wonder when they are going to betired of losing money by sitting out there andwanting to come in, and how much do they thinkthey are going to get? How much extra do theythink they are going to get?" And all thesefavoritisms and all these other little things thatyou are talking about, and some of them arepretty small, how long are you going to stay outthere? Well, it's your guess; it's my guess.Thus, Respondent repeatedly stated that it intend-ed to engage only in sham bargaining and force theemployees into a position where they had to strike.Respondent thereby conveyed to employees thefutility of choosing union representation and present-ed them with only a choice between striking and nounion.sIn so doing, Respondent restrained andcoerced employees in violation of Section 8(a)(l) ofthe Act.72. The Administrative Law Judge found, and weagree, that the Union represented a majority ofRespondent's employees when its demand for recog-nition was refused on July 9. However, he found thatwhile Respondent's unfair labor practices warrantedthe setting aside of the election they were not seriousenough to prevent the holding of another election.We disagree. In our view there is little or no6 Boaz Spinning Companrt, Inc., 177 NLRB 788 (1969).7 Princeton Sportswear Corporation of Pennsylvania, 220 NLRB 1345,1347 (1975); Si Anne's Home, Division of De Paul Community Health Center,221 NLRB 839, 844 (1975).likelihood that a second and fair election could beconducted in the face of the Respondent's far-reaching unfair labor practices, and a bargainingorder therefore is required to protect the employees'representational rights.Here, Respondent's unlawful conduct began earlyin the union campaign, continued through theelection, and resulted in the dissipation of theUnion's majority status. Thus, Respondent interro-gated and threatened to discharge Steyer, a memberof the union organizing committee, and threatened toprosecute employee Wasik for distributing unionliterature in the plant. It granted benefits to employ-ees by instituting an arbitration procedure during thecampaign and by materially assisting employees toobtain personal bank loans. Finally, Respondentmade repeated threats that it would engage in shambargaining should the Union be selected, andthreatened economic retaliation by closing the plantin the event the Union won the election.These unfair labor practices, directly affecting allof Respondent's employees, were intended to, anddid in fact, undermine the Union's majority strength.In these circumstances, we find that "employeesentiment, once expressed through cards, would, onbalance, be better protected by a bargaining order."Having determined that the Union represented themajority of the employees in the appropriate unit, wefind that Respondent violated Section 8(a)(5) and (1)of the Act by refusing the Union's demand forrecognition. We further find that Respondent isrequired to presently bargain, upon request, concern-ing any terms and conditions of employment, as towhich it would have been required to bargain had theUnion been recognized on July 9, 1975, the date onwhich the Union demanded and was refused recogni-tion. We need not require bargaining as to anythingprior to July 9, 1975, since all of the violationscommitted prior to that date are otherwise remed-ied.93. Inasmuch as the Union has been the exclusiverepresentative of the employees in the appropriateunit since July 9, we find that Respondent violatedSection 8(a)(5) and (I) of the Act by incorporatingthe arbitration procedures into an employee manualdistributed in August. We shall order Respondent toreturn to the status quo ante by rescinding thearbitration procedure. We also find that Respondentviolated Section 8(a)(5) and (I) of the Act bymaterially assisting employees to obtain personalbank loans. We further find Respondent violatedSection 8(a)(5) and (1) of the Act by unilaterallyN.L. R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).9 Trading Port, Inc., 219 NLRB 298 (1975). Chairman Fanning, inaccordance with his concurring opinion in Trading Port, finds that theobligation to bargain arose on the date of demand. July 9. 1975.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransferring the work at its Berea, Ohio, plant to theplants in Westlake and Medina, Ohio, in December,without bargaining with the Union as to the decisionto transfer and its effects on the employees represent-ed by the Union. While we now order Respondent tobargain with the Union over the decision to transferand its effects, we find it unnecessary to order thatRespondent reestablish the Berea plant inasmuch asthe decision to transfer was based on economicfactors, all the 36 employees involved acceptedtransfers to Respondent's other plants, and it wouldplace an undue burden on Respondent to reopen theBerea plant.10 We also find it unnecessary to award abackpay remedy, since the employees at the Bereaplant have accepted transfers to Respondent's otherlocations without financial loss, and the Union hasretained its bargaining strength by continuing torepresent the employees at the Westlake plant."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Donn Products, Inc. & American Metals Corpora-tion, Westlake, Ohio, their officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Failing and refusing to bargain collectively ingood faith with United Furniture Workers Local 450,United Furniture Workers of America, AFL-CIO,hereinafter the Union, as the exclusive representativeof its employees in the appropriate unit set forthherein below concerning the decision to close theDonn Products, Inc., plant at Berea, Ohio, and theeffects of the discontinuance of the plant on suchemployees. The appropriate unit is:All production and maintenance employees,including shipping and receiving employees, plantjanitor, the paint technician, the chief inspector,assistant foremen, leadmen and probationary orproduction trainee employees of the Respondentat its two facilities in the Cleveland area, namely,Donn Products, Inc. and American MetalsCorporation, 1000 Crocker Road, Westlake,Ohio, excluding office clerical employees, techni-cal employees, engineers and draftsmen, produc-tion clerk, foremen, and all professional employ-ees, guards and supervisors as defined in the Act.(b) Unilaterally, without prior notice to or consul-tation with the Union, instituting a binding arbitra-tion procedure.'o Cf. Burroughs Corporation. 214 NLRB 571 (1974).zt Cf. Mobil Oil Corporation, 219 NLRB 511 (1975); Interstate Tool Co.,Inc.. 177 NLRB 686 (1969).(c) Unilaterally, without prior notice to or consul-tation with the Union, establishing a system ofmaterially assisting employees to obtain personalbank loans.(d) Refusing to bargain collectively with the Unionas the exclusive bargaining representative of theemployees in the appropriate unit.(e) Granting its employees a binding arbitrationprocedure in order to dissuade them from prounionactivities, establishing an unprecedented system ofmaterially assisting employees to obtain personalbank loans, threatening to move its business to otherlocations, interrogating employees about their unionactivities and about the union activities of otheremployees, threatening to discharge employees andto prosecute them because of their union activities,telling employees they would be disciplined moreharshly because of their union activities, promisingemployees an improved bonus system to induce themto abandon the Union, or threatening to bargain inbad faith.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightto self-organization, to form, join, or assist theUnion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from any andall such activities.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Upon request, recognize and bargain with theUnion as the exclusive representative of all employ-ees in the appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody it in a written signed agreement.(b) Upon request, bargain in good faith with theUnion with respect to the decision to transfer all thework from the Respondent's plant at Berea, Ohio, tothe Respondent's plant at Medina, Ohio, and theeffects of the decision on unit employees, and, if anunderstanding is reached, embody it in a writtensigned agreement.(c) Rescind the arbitration provisions which wereformally incorporated into Respondent's employeemanual distributed in August 1975.(d) Post at its places of business in Westlake andMedina, Ohio, copies of the attached notice marked"Appendix." 12 Copies of said notice, on formsprovided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative,12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order118 DONN PRODUCTS, INC.shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby it to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the election in Case 8-RC-9998 be, and the same hereby is, set aside, andthe petition filed in Case 8-RC-9998 be, and thesame hereby is, dismissed.of the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to bargain collec-tively in good faith with United FurnitureWorkers Local 450, United Furniture Workers ofAmerica, AFL-CIO, as the exclusive representa-tive of our employees in the appropriate unit setforth below concerning the effect of the decisionto close the Donn Products, Inc., plant at Berea,Ohio, and the effects of the discontinuance of theplant on such employees. The appropriate unit is:All production and maintenance employees,including shipping and receiving employees,plant janitor, the paint technician, the chiefinspector, assistant foremen, leadmen andprobationary or production trainee employ-ees of the Respondent at its two facilities inthe Cleveland area, namely, Donn Products,Inc. and American Metals Corporation,1000 Crocker Road, Westlake, Ohio, exclud-ing office clerical employees, technical em-ployees, engineers and draftsmen, produc-tion clerk, foremen, and all professionalemployees, guards and supervisors as de-fined in the Act.WE WILL NOT unilaterally, without prior noticeto or consultation with the Union, institute abinding arbitration agreement.WE WILL NOT unilaterally, without prior noticeto or consultation with the Union, establish asystem of materially assisting employees to obtainbank loans.WE WILL NOT refuse to bargain collectively withUnited Furniture Workers Local 450, UnitedFurniture Workers of America, AFL-CIO, as theexclusive bargaining representative of the em-ployees in the unit described above.WE WILL NOT grant our employees a bindingarbitration agreement in order to dissuade themfrom prounion activities.WE WILL NOT establish an unprecedentedsystem of materially assisting our employees toobtain personal bank loans to curb their unionactivities.WE WILL NOT threaten to move our plant toother locations to discourage union activities.WE WILL NOT interrogate our employees abouttheir union activities or about the union activitiesof other employees.WE WILL NOT threaten to discharge employeesor to prosecute them because of their unionactivities.WE WILL NOT tell our employees that they willbe disciplined more harshly in the future becauseof their union activities.WE WILL NOT promise an improved bonussystem to induce our employees to abandon theUnion.WE WILL NOT threaten to bargain in bad faith.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to joinor assist United Furniture Workers Local 450,United Furniture Workers of America, AFL-CIO, or any other labor organization, or toengage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection or to refrain from any and allsuch activities.WE WILL, upon request, recognize and bargainwith the United Furniture Workers Local 450,United Furniture Workers of America, AFL-CIO, as the exclusive representative of theemployees in the appropriate unit with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an understand-ing is reached, embody it in a written signedagreement.WE WILL, upon request, bargain collectively ingood faith with United Furniture Workers Local450, United Furniture Workers of America,AFL-CIO, as the exclusive representative of ouremployees in the appropriate unit concerning thedecision to close the Donn Products, Inc., plant inBerea, Ohio, and the effects of the decision on119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit employees, and, if an understanding isreached, embody it in a written signed agreement.WE WILL rescind the arbitration provisionswhich were formally incorporated into our em-ployee manual distributed in August 1975.DONN PRODUCTS, INC. &AMERICAN METALSCORPORATIONDECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hearingin this consolidated proceeding was held at Cleveland,Ohio, on July 12 and 13, and on August 16 and 17, 1976.The complaint in Case 8-CA-9464 issued on May 4, 1976,against Donn Products, Inc. & American Metals Corpora-tion, here together called the Respondent, on a charge filedon September 18, 1976, by United Furniture WorkersLocal 450, United Furniture Workers of America, AFL-CIO, here called the Union. In Case 8 RC-9998, a Boardconducted election was held on September 10, 1975; theUnion filed objections to conduct allegedly affecting theresults of the election. The Regional Director directed ahearing on the objections, and the two cases were thenconsolidated for single hearing. The issues presented are:(I) whether the Company interfered with the election,which the Union lost, so that the results must be set asideand a new election held; (2) whether the Respondentrestrained and coerced the employees in violation ofSection 8(a)(1) of the Act; and (3) whether such unfairlabor practices were so aggravated and pervasive that theRespondent must be ordered now to bargain with theUnion without any other election being held. Briefs werefiled only by the Charging Party and the Respondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYDonn Products, Inc., and its wholly owned subsidiarycalled American Metals Corporation, are engaged in theprocessing and production of ceiling and partition systems,with their principal place of business in Westlake, Ohio.Annually the two companies, together here constituting theRespondent, shipped products valued in excess of $50,000directly to points outside the State of Ohio. I find that theRespondent is engaged in commerce within the meaning ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDI find that United Furniture Workers Local 450, UnitedFurniture Workers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA Picture of the CaseThe Union started an organizational drive among theRespondent's employees about March 1975, and in Augustit filed a petition with the Board requesting an election.The Respondent consented to an election and it was heldon September 10, the Union losing by a vote of 148 to 115.The Union then filed formal objections to the election anda charge accusing the Company of unfair labor practices,including unlawful refusal to bargain on request. Theactivities of the Respondent's agents said to have consti-tuted both interferences warranting setting the electionaside and violations of the statute are virtually the same.For this reason, and because he felt there was merit in theunfair labor practice charge, the Regional Director ordereda hearing on the objections and issued a complaint, andthen consolidated the two proceedings.From the start of the Union's campaign and continuingto the day of the election, there was a barrage ofpropaganda, both written and oral, poured upon theemployees by both the Union and the Company. Leafletsof all sorts were distributed by union agents and anemployee organizing committee on the one hand, and bymanagement representatives on the other. The Union heldmany employee meetings and the Company did the same.And of course, as always, the Union kept telling theemployees why they should select the Union as theirbargaining agent, and the Company advanced one argu-ment after another why they should vote against unionrepresentation. No charge is made that the Union violatedthe law in anything it told the employees in its campaignactivities; the case is solely against the Company. Did anyof the things it said to the employees -in writing or inspeeches -exceed the limits of that freedom of speechspelled out in Section IO(c) of the statute? Did it promiseany improvements in conditions of employment, orthreaten to take away any existing benefits, in order toimproperly influence the employees' votes? If so, were suchpromises and/or threats such as to violate Section 8(a)(1)of the Act? If the Company's propaganda fell short ofillegal conduct, was it nevertheless such as to amount tointerference with the election?The complaint also alleges that on July 9, 1975, theUnion demanded recognition as exclusive bargaining agentin an appropriate unit, which is precisely spelled out in thecomplaint. The answer admits the appropriateness of thebargaining unit there described, and admits the fact ofrefusal to bargain. The parties stipulated that there were, atthe critical time of such demand and refusal, 287 rank-and-file employees in the unit. The General Counsel placed intoevidence 156 regular authorization cards, all signed byemployees within the unit before the day of refusal tobargain. There is an attack by the Respondent upon thevalidity of these cards. But assuming, for the moment, thatthe cards are valid, at least enough of them to establishmajority status for the Union, the question is thenpresented whether the violations of Section 8(a)(1) commit-ted were sufficiently "flagrant," or outrageous as to justifyan affirmative bargaining order in remedy. See N.L.RB. v.Gissel Packing Co., Inc., 395 U.S. 575 (1969).120 DONN PRODUCTS, INC.Violations of Section 8(a)(1)There is testimony by employees about two majormeetings of employees held by the Company shortly beforethe election, one on or about September 5 and another onSeptember 8, 2 days before the balloting. Principalspokesmen for the Company were Donald Brown, presi-dent, and Francis Martin, manufacturing manager. Thesecond meeting was a dinner party, of the kind theCompany holds annually, but this time the wives of theemployees were for the first time also invited. Brown andMartin spoke at length, and the employee witnessesrepeated what they remembered hearing, very often ofnecessity paraphrasing what they had heard. The GeneralCounsel placed into evidence about 10 leaflets -somedistributed by the Company throughout the plant andsome mailed to the homes of the employees individually.The Charging Party then added to the record exhibitsabout 17 more pieces of campaign literature given out bythe Company, again to each and every employee, almost300 persons. The Union had to be given greater latitude inoffering its evidence because an employer may very well dothings before an election which may sustain objections tothe election but fall short of amounting to unfair laborpractices.The end result of all of this is that the record as a whole isa massive conglomeration of repetitive vituperation by theCompany, maligning criticism of the Union, its agents, itsrepresentatives, and its methods. Many of the Company'sattacks upon the Union, and assertions of why it would beagainst the interests of the employees to join, are belaboredagain and again without limit. In a sense, there is animplied suggestion in this case that careful analysis of eachand every phrase uttered, or written by management, willreveal prohibited coercion and restraint -a sort ofargument that if one will look carefully maybe unfair laborpractices can be found. I do not think the scheme of thestatute calls for such a search by the Hearing Officer tounearth proof of misconduct by such a technique. I think,rather, given the massive quantity of the evidence as awhole, that a proper procedure would be to consider thosecomplaint allegations which specify with some precisionwhat it is about the Respondent's activities that is now tobe faulted. I can only consider the contentions actuallyadvanced and evaluate them in the light of the proof.1. To start with, can it be said that when an employerbombards employees with too many leaflets, too manyletters, criticizing the union, and urging the employeesagainst collective bargaining, the fact of such massivecampaign of itself removes its activities from the realm ofpermissible expression of opinion and places them in theprohibited category instead? Maybe so, but, as will appearbelow, that question need not be answered in this case.2. A number of times throughout its literature, theCompany referred to the unioneers as "defectors," "disloy-al," "con-men," "con-artists," and even "sons of bitches."The unioneers were called "rabblerousers." More thanonce the Union is called a "parasite union." The argumentis made, more by the Union than by the General Counsel,that the mere use of such offensive and divisive words is aform of coercion, and therefore an unfair labor practice.But the question is not whether one or the other of thecontestants in a Board election behaves nicely, politely, oras though it were all a "tea party," to use an ancient phrase.One need not act restrained in voicing a contrary opinionin the area of industrial relations; indeed, one seldom does.Moreover, it has long been held by now that the Americanworker is sufficiently sophisticated to pay little attention toinflammatory words. He does not hesitate to use themhimself on the picket line.3. In a June 17 letter to all employees, President Brownwrote that whatever the Union was offering them theycould as well receive directly from the Company. Addingthat the Union might offer to obtain arbitration for theemployees, he then said he had investigated the possibilityhimself, through the American Arbitration Association,that he had finalized arrangements with that group, andthat thenceforth whenever "a dispute arises which can notbe settled with the Company" it would be disposed ofthrough arbitration. The Respondent then formally incor-porated the new arrangement with the employees in arevised employee manual distributed in August, the monthpreceding the election. By thus surrendering a part of itsunilateral authority over the employees' conditions ofemployment, the Respondent gave them a direct benefitthey had not previously enjoyed. That Brown, the presi-dent, did this for the express purpose of curbing theemployees' prounion resolve is conceded. I find that bygranting this binding arbitration arrangement to theemployees, the Respondent violated Section 8(a)(1) of theAct. Cf. N.LR.B. v. Exchange Parts Company, 375 U.S. 405(1964).4. Another widely distributed company circular, alsopassed out in August, announced that in order to provide"a little extra cash" for the employees, the Company had"arranged for a preferred loan plan with National CityBank." The brochure then advised "if you need the moneynow, just call our personnel dept. and Mrs. Fouts willarrange for your loan."A number of employees did obtain loans. At the hearingMartin, the manufacturing manager, said that the invita-tion for employees to go to the personnel departmentmeant only that Mrs. Fouts would then tell the employeesthe name of the bank officer to ask for when he went to thebank to apply for the loan. Martin also added theCompany had arranged with the bank for the borrower torepay the loan by payroll deductions, courtesy of theRespondent, which in fact the Company has been doing.There is no other evidence in the record on this subject.If Martin told the truth, the announcement of a "preferredloan," and that "Mrs. Fouts would arrange for your loan,"was a fraud upon the employees. More likely what it allmeant was that the Company gave assurance to the bankthat there would be payroll deductions -in all probabilityarranged in advance with the borrower's signature, a formof assistance to the employee in obtaining money when heneeded it. It was a clear benefit conferred, again clearly tobuy the goodwill of the employees against their prounionresolve. I find that by such announcement and thearrangement, the Respondent violated Section 8(a)(1) ofthe Act.5. A precise allegation in the complaint is that at theSeptember 8 dinner meeting, where President Martin spoke121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDat length on why the Union should be rejected 2 days later,he announced that the employees "could form a committeefor the purpose of solving problems as to food vendingmachines in the plant." The only evidence on this point isagreement by Brown, at the hearing, with the followingleading question put to him by the General Counsel: "Q.You said something to the effect, 'One of the things we cando is form a small committee of you fellows at the shop,because it is your money and your food, and I really don'tcare.' " "A. Exactly." On whether any such committee evercame about the record is silent. If this suggestion by Brownwas tantamount to an unfair labor practice, it was a weakone indeed.6. In late August the Respondent distributed to all theemployees a 14-page printed document replete withextended statements detailing the nature of collectivebargaining, the duties and prerogatives of the Employerwhen dealing with a union, the Company's past methods oftreating the employees, its plans for the future, and, ingeneral, explaining, once again, why the employees wouldbe better off without the Union. Among the messages thusconveyed there was one saying clearly that in place of thepresent system of "plant wide" bonuses, the Company waspreparing, and hoped to put in effect "in the near future," aproduction bonus, or an operator's bonus, which would bemore advantageous to the employees. At the hearingManager Martin explained away this critically timedstatement to the employees so shortly before the election asno more than reference to a longstanding idea of theRespondent, and added, without contradiction, that up tothe day of the hearing nothing had been done about theproposal, no new system of any kind had been devised orput in effect.I agree with the complaint allegation that by thuspromising the employees an added benefit in theiremployment -regardless of whether it was ever granted-in the middle of its antiunion campaign -privileged asit may have been, the Respondent violated Section 8(a)(I)still again. A comparable promise, also a violation of thestatute, was voiced by President Brown on September 8,about dental insurance to the employees, when, amongmuch more, he said "the dental program is something weshould be looking at as time goes by, because it is going toget to the point where it is within the realm of possibility."7. Another act of the Respondent, called illegal in thecomplaint, is that in December 1975 it closed its Bereaplant and moved the employees from there to its other twolocations. Prior to that day the Company operated in threelocations -Berea, Westlake, and Medina, and theemployees of all three were included in the organizationalcampaign and together, as all parties agreed, constitutedthe appropriate unit. The complaint says the Respondentviolated the Act when it closed the Berea location becauseit did so unilaterally, without first bargaining with theUnion about the move. This means that before it can befound that the Act was violated in this respect, it must befound that the Company was obligated to bargain inDecember notwithstanding the results of the election -adverse to the Union. There is no allegation the moveconstituted restraint and coercion per se. On this pointGerald Wasik, an employee, testified that during a speechto the Berea location employees before the electionPresident Brown said "he could take the company andmove it anywhere he pleases at any time," "he could justtake off and move the company anywhere he chooses atany time." Brown did not contradict this testimony. ButMartin, the manager of manufacturing, who was alsopresent at the September 5 meeting, quoted Brown assaying there was a possibility the Berea plant might have tobe closed and its operations moved to Medina foreconomic reasons, as there were insufficient orders forwork there and the place was too expensive to continue.And when the Berea plant was closed, in December, all itsemployees -about 36 -were offered transfer to the otherlocations and all accepted. No one was hurt economicallyby the move.Economically justified as the move may have been, andthere is no basis for questioning that explanation byMartin, there was no reason for the president to havetalked about the possibility in terms that would of necessitytend to intimidate the employees just 5 days before theballoting. I credit Wasik's version of Brown's words, and Ifind that the president chose to speak of the projectedmove in such a way as to give the employees to understandthat the Company would exercise its managerial preroga-tive to their disadvantage. The talk Brown was giving thatday was essentially for the purpose of persuading theemployees to vote against the Union. It was not the rightmoment to promise plant closure on any basis. I findBrown violated Section 8(a)(1) of the Act by what was ineffect a threat of reprisal.8. Dale Steyer, a member of the employee organizingcommittee, testified that one day early in the campaignMartin called him into the office to ask was it true he hadpassed out union literature "specifically part of the HartleyAct." When he answered yes, Martin asked did he know "itis against the law." Martin closed with saying "as long asyou admit it [passing out union literature], I want to makeit perfectly clear to you that if you are to ever do it againthat you can be fired." Steyer's final statement as a witnesswas that he knew, when Martin thus talked to him, thesupervisor was talking about distribution of union litera-ture on company time.Wasik also recalled a talk with Martin in May or Juneabout union activities: "[Hie told me that he did not careabout any union affiliation, but if he caught me doinganything outside the law, he would prosecute me to thefullest extent of the law." The witness' earlier affidavitstates Martin's admonition to him somewhat differently:"[H]e told me that he didn't care what my views wereregarding a union and what activity I engaged in regardingthe union as long as it was legal, but that if I engaged inany illegal activity, he would prosecute me to the full extentof the law."I find that by interrogating Steyer about his unionactivity and by threatening to discharge Steyer and toprosecute Wasik for distributing union literature in theplant, Martin violated Section 8(aX)() of the Act. There wasno rule in effect at the time regulating union solicitation ordistribution on the company premises, and, as Steyertestified, without contradiction, there had never been anysuch rule during prior organizational campaigns. When an122 DONN PRODUCTS, INC.employer voices direct threats of discharge for unionactivity in the plant, vague and oblique references to "thelaw," or to "Taft-Hartley," will not serve to remove theoutright intimation from the area of prohibited restraintand coercion. If an employer wishes to reserve workingtime for work, as is its right, it must do so clearly, withoutequivocation or ambiguity. Hyland Machine Company, 210NLRB 1063 (1974). Here, not only was there no under-standable rule announced in advance of the unionactivities, but the manager took no pains to assure theemployees of their protected rights.9. Twice in August, when Steyer was in the office ofAllen, the production manager superintendent, Allenstarted talking of the Union with the employee. Accordingto Steyer, the first time "He asked me, 'I understand therewasn't too many people showed up at the meeting. Howwas the turnout last night?' " Steyer answered, "I wouldlike to terminate that part of the conversation." Allencontinued nevertheless as follows: "Not too many guysshowed up .... Was it the same old crowd?" A week later"he made reference to the union again, and that I wasbecoming pretty heavily involved in the union campaign. Isaid, 'Well, by now, that's pretty common knowledge. I amon the Organizing Committee.' He said, 'Well, you know,people in the front office are making remarks ...peoplearound here have long memories, and if you people shouldhappen to lose, then ...in a year, they have longmemories ...everybody breaks rules now and then, andfor the most part, if they are not serious violations, they willlet it go .... Perhaps in your case they may not let it flyby.'Allen's story is that it was Steyer who always startedtalking union because he was worried about how "secure"his position was, about possible "reprisals" by the Compa-ny against a member of the employee organizing commit-tee. At one point the superintendent said it was alwaysSteyer who brought up the subject of the Union in theirtalks. But he also said the employee came in "repeatedlyafter anytime we would have one of our handouts, ameeting in which his name was named, he would come in...." It then became clear that what the witness wassaying was that Steyer has been discussed by managementin its meetings always just before the Union was discussedbetween the two in private conversation.Q. You did mention something that Dale [Steyer]would come in whenever his name would come up in ameeting?A. That's true.Q. That his name was used in meetings by theCompany then?A. Not so much his name as the group oforganizers in the plant.Q. Their names came up quite a bit?A. It was a general kind of thing, perhaps notspecifically named but addressed to the organizingcommittee in the plant.If the superintendent talked of the Union with Steyerafter the employee's name had been discussed in the innercouncils of management, it follows it had to be Allen whostarted the talk. How else could Steyer know that he hadbeen the subject of comment by his supervisors inconference? With this, plus Allen's general demeanor at thehearing, I credit Steyer and I find that Allen interrogatedhim about the union activities of other employees andthreatened him with possible sterner discipline in the futureif he persisted in his activities with the organizingcommittee. By such conduct of Allen, the Respondentagain violated Section 8(aX)() of the Act.10. A final complaint allegation is a blunderbussassertion that by the totality of its conduct -including theextended speeches to assembled employees and unendingwritings handed to each of them -the Respondent madethem understand that if ever it were faced with the legalduty to bargain with the Union it would simply refuse to doso in good faith, that it would arbitrarily frustrate the entirecollective-bargaining process -Section 8(aX5) or noSection 8(aX5). On this score the evidence is nebulous,vague, indirect, and the oral testimony of employees moreargument than clear statement of fact. Again and againthey spoke of what management agents said "in effect,"gave their understanding of what they were being told inwords without end, and simply responded to conclusionaryleading questions. On the very lengthy testimony andvoluminous documents here received, this question iscomparable to the frequent issue of whether an employerbargains hard or in bad faith.Brown did say "you can lead a horse to water, but youcouldn't make him drink," "you could force the horse todrink, but at times you almost drown the horse before hewill take a drink of water." He also spoke of what happenswhen unions strike, and how the Respondent wouldprepare to defend economically against such pressure,dramatically explaining how employees suffer in suchcases. A critical phrase, quoted by the employees a numberof times, was that the bargaining would start "fromscratch." At the start the witnesses made every effort toconvey the thought that what the president was saying wasthat his first position in possible negotiations would be thatthe employees work for nothing, receive no benefits at allfor their work, but would only get anything if the horsewere forced to drink. It then became clear that themanagers told the employees both in writing and orallythat whatever wages or other benefits they were thenenjoying would in no event be lost, and only that raises orother new benefits would have to be extracted withdifficulty from the Employer. This one aspect of thegeneral charge of "bad faith promised" illustrates much ofthe testimony.After carefully considering all the record, I do not thinka factual finding is warranted that the Respondent didannounce in advance that if the Union were certified itwould violate the Act by not bargaining in good faith. Infact, the witnesses even admitted that at times Brown saidexactly those words: that he would bargain "in good faith."Refusal to Bargain: Affirmative Bargaining OrderIn the light of the unlawful restraint and coercion type ofunfair labor practices committed by management beforethe election, it is clear there is merit to the Union'sexceptions and that the results of the election must be set123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaside. If the Union desires, a new election must be heldwhen the Regional Director deems proper.But the real substantive question in this case is whetherthe unfair labor practices committed were of such acharacter that it must be held they now "preclude theholding of a fair election." Restated, the question becomeswhether it can reasonably be expected that the Board'susual remedial order -posting of notices and a cease-and-desist order directed to the Respondent -will serve todissipate the intimidating and coercive effect of the pastimproper conduct by management representatives. It is anarea of Board law where no single prior decision of theBoard can be determinative precedent for a following onebecause no two situations are ever truly parallel. No onewas actually hurt or prejudiced in his employment despitethe unending talk carried on by the Respondent. There wasno violation of Section 8(a)(3) of the Act; indeed, none isalleged. The move of the Berea employees to Medina wasnot illegally motivated; it was caused by economicnecessity, and concession on this point by the GeneralCounsel logically means the employees were equally awareof such objective reality. And what benefits were promisedwere more illusory than real. Brown spoke of one dayestablishing a better production bonus system, but nothingwas ever done about that. The right to arbitration overemployee complaints is a thing of value, and interrogationis a form of coercion. But if, as the Supreme Court said inGissel, supra, unfair labor practices are to be classed inminor and major categories, surely the ones committedhere must fall into the lesser class, those which may not becalled "flagrant" or "egregious." After careful consider-ation of all the factors relevant here to this basic issue, Iconclude that an affirmative order to bargain in remedy isnot warranted.Were it necessary to decide, I would find that the Unionin fact had been authorized to bargain on their behalf by amajority of the employees in the appropriate bargainingunit on July 9, 1975, when, as the complaint alleges and theRespondent admits, there occurred the demand andrefusal. The parties stipulated that there were that day 287employees at work; an exhibit listing the names was placedin evidence. To this number must be added Michael Kalus,because the parties also agreed his "termination date" wasJuly 9.There were received into evidence 156 regular authoriza-tion cards, all dated on or before July 9, 1975, all alike, andall in unambiguous language authorizing the Union tobargain forthwith on behalf of the individual employeeswho signed them. The cards all read as follows:United Furniture Workers of America Local 450,AFL-CIOI hereby request and accept membership in theabove-named Union, and of my own free will authorizeit, its agents or representatives to act for me ascollective bargaining agency in all matters pertaining topay rates, wages, hours of employment and otherconditions of employment.Of these cards, 50 were authenticated at the hearing inperson by the employees who signed them. The signaturesto 29 additional cards were authenticated by the oraltestimony of witnesses who said they saw the employeessign the cards. And 77 cards were authenticated bywitnesses who testified in each instance that the cards werehanded to them by the signing employees within momentsafter they had signed, in intimate gatherings where thecards were passed out in solicitation and where immediatesigning took place.The Respondent attacks the validity of these cards ontwo asserted grounds. The first is that employees did notintend what the plain printed language says, i.e., that theUnion be their bargaining representative, but only that anelection might be held. The test now, of course, is not whatemployees may later say their intent once was, but ratherwhat they were told at the time of signing the cards. Absentclear and probative proof that union representatives, orother solicitors to signatures, expressly told the employeesat the time that the sole reason for signing was to obtain anelection, it is the wording of the cards -the plain Englishthere written and which everyone of the employeesinvolved read before signing -that must govern.Several union meetings were held in March, when abouthalf of the cards were signed, and a number of meetingstook place later. Donald Rieger, International representa-tive of the Union, was present at all the meetings. RobertSebera, business representative, was present at six or eightmeetings. I do not believe there is adequate evidence toimpair any of the cards on the ground the employees weretold the purpose was solely for an election. Both Riegerand Sebera testified clearly and convincingly that anumber of times the employees were told the cards were tobe used to make immediate demand for recognition, andthat only in the event recognition were not achieved wouldthe Union move towards an election. Each of the unionagents denied they ever told the employees the purpose ofthe cards was only to bring about an election.Several employees who authenticated their cards alsospoke on this subject, but their testimony cannot offset thewriting on the cards they read before signing. They didrecall there was talk of an election, and yet, from LarryDoehr: "All it was an indication that you are interested inobtaining this particular union as a bargaining agent." NeilBarrett said he heard an organizer say that "if you sign thatthen they need, I think, 50 percent or something that theywere telling me and that would be enough to vote for aunion, to have the vote for a union." Another employee,Donald Ulrich, quoted an organizer as saying "that if acertain percentage of the cards were turned in, there wouldbe an election," and that "they would like a certainpercentage of the cards in before they would even try foran election." Randolf Rusnak started by saying no onefrom the Union told him why they wanted the cards signed,and then added: "They just wanted to take like a poll to seehow many people would be interested."The second contention adverse to the validity of thecards is that the Union illegally bribed the employees bypromising them freedom from initiation fees or dues oncondition that they sign before the election, or before theUnion won recognition. On this score, too, the testimony ofthe two most active union agents who ran the organization-al campaign could not be clearer. Rieger testified he told124 DONN PRODUCTS, INC.the employees: "Dues were $8 a month. Employees weretold that. They were also told there was no initiation fee forany present employees." He denied telling any employees"if they signed a union card they would not have to payunion dues ... initiation fees." "We said that dues wouldbe first collected after a contract was signed, and we saidthere would be no initiation for any present Donnemployees, and we also stated that in the leaflet as well."From the testimony of another employee, Terrence Keane:"Somebody told me the rule, and I can't tell you who toldme, but somebody told me that anybody who was working,that is working at the company when the Union gets in,doesn't have to pay. It is whoever comes in afterwards."And the other union agent, Sebera, said: "We told thepeople present that definitely in all cases that there will beno Union dues or no initiation charge up until the time thatthe contract is consummated with the Company."The union meetings started in March, and the campaigncontinued for several months thereafter. On April I theCompany distributed to each of the almost 300 employeesa printed document entitled "Opinion Poll," with thefollowing statement:I understand there is a rumor being circulated throughthe plant concerning the payment of the unioninitiation fees. A loyal employee informed me that youhave been told if you did not sign a union card nowthat in the event the union wins an election you wouldbe required to pay an initiation fee and those who didsign the card would not have to pay any fee.This paper then asked each employee to check whetherthis statement by the Employer was or was not his"understanding." In reference to that question 10 employ-ees checked the affirmative box. How many of the other277 employees said "No," the record, of course, does notshow.These 10 answers are of no significant weight against thevalidity of the cards, including those signed by the special10 employees. Rumor, absent factual evidence, will notsuffice to support what is essentially an affirmative defense.One must also ask: "What is a rumor? Who starts arumor?" When an employer floods the plant with a flatstatement that there is a rumor, who is it that has startedthe rumor?' It was an obvious device to create, andimplant into the minds of the employees, what is nowcalled a Savair defense. See N. L R.B. v. Savair Manufactur-ing Co., 414 U.S. 270 (1973).The Respondent called some witnesses who, in part oftheir testimony, said they heard the union agents tell theemployees, in the one or two meetings they attended, thatdues and fees would be waived only if they signed now. Ido not credit these witnesses against the clear testimony ofRieger and Sebera.Givens, chief inspector of quality control, said he heardRieger say "if anybody would get a Union card and mail itin at this time, that they would be exempt from paying anyinitiation dues." The witness added this was the onlymeeting he attended, and that he did not stay throughout.I "The nature and ingenuity of man is unchanged as of old." Cf. Virgil.Aeneid, Bk. IV. 1. 160-161; Rossini, The Barber of Seville, act 3,"LaCalunnia."Keifer, assistant foreman, testified: "He said that if unioncards were signed now, that there wouldn't be anyinitiation fee if you signed a card now." This witness saidhe heard no talk in the shop to this effect. He could notrecall what date or what month he went to the meeting,what questions he asked or what questions the otheremployees asked.Mehlman, an inspector, said: "[A]t one of the meetings itwas stated that if we had a card signed and in by the timethe election came up, we would not be liable for initiationdues." The witness then added Sebera, at a meeting,"confirmed it." And then, on cross-examination, came thefollowing:Q. Do you recall at any of these meetings, eitherMr. Rieger or Mr. Sebera stating that there would be nodues or initiation fees until a contract was signedbetween the Company and the Union?A. Yes, I heard that also.Kaniecki, then quality control assistant foreman and nowquality control foreman, started by saying that at a meetinghe heard Rieger and Sebera say, "that any of the guys thatsigned a petition card during a campaign would be exemptfrom paying initiation fees." Like Mehlman before him,Kaniecki then reversed himself:Q. Did you hear Mr. Rieger or Mr. Sebera make astatement that no employee would have to pay a Unioninitiation fee until after a contract had been signed withDonn Products?A. Yes.Lee Townsend, an ordinary employee, was also called bythe Respondent. Asked in his opening statement what theemployees were told in the meeting about payment ofinitiation fees, he answered: "That they would be afternegotiations were taken care of." With some prodding bycompany counsel the witness then said that those whosigned cards would not have to pay. His later answerfollowed a series of leading questions. Finally, Townsendsaid he arrived late at the meeting, and did not recall withexactness what was said.With talk, as was to be expected, about the plant, ofrumors of one kind or another, the Union promptlydistributed another leaflet, clearly reassuring the employeesof its earlier message that there would be no dues orinitiation costs on anybody until after the Union hadbecome established. Where the testimony of the Compa-ny's five witnesses as shown above conflicts with that of theunion agents, I credit Rieger and Sebera.On the total record, I find that the Union in factrepresented a majority of the 287 employees in thebargaining unit on July 9, 1975, when the Respondentrefused to extend exclusive recognition on request.125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set out in section III,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAWi. By granting its employees a binding arbitrationagreement in order to dissuade them from prounionactivities, by establishing an unprecedented system ofmaterially assisting employees to obtain personal bankloans, by threatening to move its business to otherlocations, by interrogating employees about their unionactivities and about the union activities of other employees,by threatening to discharge employees and to prosecutethem because of their union activities, by telling employeesthey would be disciplined more harshly because of theirunion activities, and by promising employees an improvedbonus system to induce them to abandon the Union, theRespondent has engaged in and is engaging in violations ofSection 8(a)(l) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]126